Title: To Thomas Jefferson from Francis Walker Gilmer, 27 August 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
London
27th aug. 1824.
My last letters from Edinburgh gave you so gloomy an account of our prospects, that I hasten to relieve the picture. When I saw needy young men, living miserably  up 10 or 12 stories, in the wretched climate of Edinburgh reluctant to  join us, I did not know where we could expect to raise recruits.While at Cambridge, I became acquainted in Trinity College, with an intelligent & fine young man, distinguished even at Cambridge for his mathematical genius & attainments, & M. A. of that university. He is the son of an eminent physician of London, & I hardly hoped we should induce him to go with us. I have however done so, & am delighted to find him a great enthusiast for the United States, and exactly fitted to our purposes in every respect. Securing him is a great matter, for he has a high character with the young men who were with him at Cambridge, & he will assist in procuring others. already he has suggested the most fit person for the classics, and I am inquiring of others about him.The departments of anatomy, natural history, and nat. philosophy will then only remain. I have had more persons recommended for anatomy than for any other place; but immediately they find they will not be allowed to practise medicine &c. abroad, they decline proceeding farther. That I fear will prove an insurmountable obstacle to us in this department. In the other two, I shall have great difficulties, and far from being harassed by applications, I cannot hear of any one at all likely to answer our purposes. With a good Classic, an able master of experimental science, and Key for our Mathematician  we shall be strong whatever the rest may be.The books & apparatus now occupy me very much: at the same time I am corresponding with all parts of the Kingdom, about professors. on returning to London, I received two letters from my venerable friend Dr Parr, and another from his grand-son, (who will be his executor,) proposing to sell us the Doctor’s library entire, at his death. It is a rich, & rare, & most valuable collection of the Classics, but I wrote to them, that the amount would be greater than I could apply to this single department; I promised however to suggest it to the visitors, and if they please, they can enter into correspondence on the subject. If so, they should write to, “The Revd John Lynes,” at Elmley Lovett, near Stoweport, Worcestershire.” It would give some eclat perhaps to our institution to have the Doctor’s Library.I am not without hope of opening the campaign in February, with some splendour. I know the importance of complete success, with the next legislature, & shall consider that in every thing I do.I have been seeking Ivory all over London, but such is the state of Science among aldermen & “freemen,” that no one can tell me where he is, or ever even heard of him: and in Edinburgh, I found a splendid monument to Lord Melville, & none to Napier or Burns: in Westminster Abbey there is none to Bacon, or Blake: but a great many to state & ecclesiastical impostors.I shall write more at length as soon as I have done more, I wrote this only to allay your apprehensions excited by my last.I have seen Mayr Ct who is old & infirm. Dugald Stewart has lost the musick of his eloquent tongue by paralysis: he lives near Linlithgow  20 miles from Edinb. is averse to company, and I therefore inclosed your letter with a card, expressing my regret,  that the state of his health should deprive me of the honor of his acquaintance.Dr Parr was delighted with your letter, & will no doubt give me one for you.yours most truly &cF. W. Gilmer.